Title: To Thomas Jefferson from James S. Smith, 12 May 1804
From: Smith, James S.
To: Jefferson, Thomas


          
            Thos. Jefferson Esqr, Sir,
            New Orleans 12h. May 1804
          
          Genrl: Wilkison, will do me the honour to make application to the President, for an appointment in the Army of the United States, if my recommendations are such as may be approved off, I must take the liberty to solicit the appointment of a Lieuftennancy in the recruiting service, however this must be alone submited to your Honour to direct—
          
          The President will please pardon the liberty I have takeing by addressing those line to him, and do me the justice to belive I shall feel myself Honoured in the dicharge of that trust which may be reposed in me by the govrment—
          I have the Honour to be With sentiments of the greates Attachment your most Obed, a Hum ser—
          
            James S. Smith
          
        